DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/563,216. The preliminary amendment filed on April 15, 2020 has been entered.  Claims 2-20 are currently pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2 - 10, drawn to a modular fan clutch assembly, classified in F16D 35/00.
II. Claims 12 - 20, drawn to a method for assembling a modular fan clutch assembly, classified in B23P 6/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise (a) a mount adapter selected based at least in part on at least another of the plurality of dimensions of the first fan clutch, (b) a modular fan clutch assembly that has a configuration that is different from a configuration of the first fan clutch, or (c) a modular fan clutch assembly of a configuration that is one of a plurality of configurations of fan clutch assemblies capable of being assembled using the plurality of modular components, as required by the apparatus of Invention I.
Alternatively, the apparatus of Invention I can be used to practice another and materially different process, such as a process which does not comprise the steps of measuring, on a first fan clutch removed from a mounting position of a vehicular engine block mount, a plurality of first fan clutch dimensions; selecting, based on one or more of the plurality of first fan clutch dimensions, a universal modular fan drive from a plurality of differently configured universal modular fan drives; selecting, based on one or more of the plurality of first fan clutch dimensions, a mount adapter from a plurality of differently configured mount adapters for connecting the selected universal modular fan drive to the vehicular engine block mount; attaching a first end of the selected mount adapter to the selected universal modular fan drive such that the first end of the selected mount adapter is complementarily received by a receiving port on the selected universal modular fan drive; and replacing the first fan clutch with the assembled fan clutch assembly at the mounting position of the vehicular engine block mount, as recited by the process of Invention II. In determining this, Examiner notes that the claims of Invention I are directed towards ‘a modular fan clutch assembly,’ rather than ‘a method of replacing a first fan clutch using a modular fan clutch assembly.’ Therefore, the limitations present in Invention I regarding the use or selection of the components of the ‘modular fan clutch assembly’ (including the ‘modular components,’ ‘universal modular fan drive,’ and ‘mount adapter’) amount to functional language. Because of this, the apparatus claims of Invention I are not required to be used in the intended manner. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114. Additionally, Examiner notes that the functional language limitations of the apparatus of Invention I do not functionally require the step of ‘measuring the plurality of first fan clutch dimensions’ (as these dimensions could be previously known from other documents) or the step of ‘replacing the first fan clutch with the assembled fan clutch assembly at the mounting position of the vehicle engine block mount.’
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Examiner Christopher Besler and Attorney Natalie Grace on December 7, 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 2 - 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2019 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bracket” which is positively recited in claim 7 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 objected to because of the following informality:  in line 14 “adapted” should read --adapter--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “receiving port” recited in claim 2, line 18 is unclear. While paragraph [00105] describes the mount adapter 3 as having a threaded end 31 threaded into a “receiving nut 11” of the UMFD (universal modular fan drive), it is not clear whether the claimed “receiving port” corresponds to the receiving nut 11. If so, it is not clear how the nut 11 can be considered to be a port.  This rejection would be overcome if in line 18 of claim 2 “port” is changed to –nut-- so as to be consistent with the description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 3137270 A1 (Schilling). An English-language machine translation of the description of the Schilling reference has been made of record.
No patentable weight is given to the statement of intended use i.e., “for replacing a first fan clutch of a plurality of differently configured fan clutches…” in the preamble of claim 1. Nor are the product-by-process limitations regarding the selecting of the various parts from a plurality of differently configured parts given patentable weight since the claimed fan clutch assembly does not include any of the non-selected parts.
Regarding claims 2 and 3, Schilling discloses a modular fan clutch assembly (see e.g. Fig. 1 and paragraph [0002] of the translation) comprising a plurality of modular components (12-66, see e.g. Fig. 1 and lines 100-102 in paragraph [0010] of the translation), the plurality of modular components comprising a universal modular fan drive (A), and a mount adapter (12) for connecting the universal modular fan drive to a mount (18) of the respective vehicular engine block (E), and a first end (24) of the mount adapter attaches to a first end (left-hand side in Fig. 1) of the universal modular fan drive such that the first end of the mount adapter is complementarily received by a receiving port (37) on the first end of the universal modular fan drive;2Application No. 16/563,216 Preliminary Amendmentand wherein the configuration of the modular fan clutch assembly is one of a plurality of configurations of fan clutch assemblies (i.e., fluid actuated as shown in Fig. 1 or spring actuated as shown in Fig. 4, see e.g. paragraphs [0005] and [0008] of the translation) capable of being assembled using the plurality of modular components. While Schilling does not explicitly disclose the manner in which the dimensions of the parts are determined, the person of ordinary skill in the art would be reasonably expected to design the clutch parts so as to fit in the available axial space between the engine block and radiator and sized to accommodate the appropriate cooling fan based on his or her general knowledge.
Regarding claims 4 and 5, the modular fan clutch assembly of Schilling further  comprises a fan adapter (62) for adapting a pilot and bolt pattern of the universal modular fan drive to a fan blade hub (150).
Regarding claims 6 and 7, the mount adapter (12) of Schilling includes an annular flange (14) and mounting holes (16) by means of which it capable of being bolted to a bracket or other similar support.
Regarding claim 8, the mount adapter (12) comprises a substantially circular body (24) extending radially from a center point on the mount adapter.
Regarding claim 9, the mount adapter (12) comprises a plurality of cutouts (i.e., the grooves formed between the plurality of teeth 26, see lines 80-81 in paragraph [0009] of the translation) evenly spaced about a circumference of the substantially circular body (24).
Regarding claim 10, the mount adapter (12) comprises a plurality of longitudinally-arranged sections (14, 24 and the differently sized diameter portions therebetween as seen in Fig. 1) each affixed to an adjacent section of the plurality of longitudinally-arranged sections, wherein each of the plurality of longitudinally-arranged sections is substantially circular in shape, and each of the plurality of longitudinally-arranged sections has a predetermined width.  
Regarding claim 11, the longitudinally-arranged section (24) of the mount adapter (12) comprises a set of a plurality of cutouts (i.e., the grooves formed between the plurality of teeth 26, see lines 80-81 in paragraph [0009] of the translation) evenly spaced about a circumference of the respective longitudinally-arranged section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,066,048 discloses a hub which can be substituted for a fan clutch in order to rigidly mount the fan on the fan drive pulley.
U.S. Patent No. 4,074,662 discloses a clutch and fan assembly adapter kit that can be attached to existing fan mountings normally located on the water pump pulley assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656